Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (07/14/2022) has been entered.

2.       The present application is being examined under the pre-AIA  first to invent provisions. 

   Acknowledgements

3.       Upon initial entry, claims (1, 3 -6, 8, 9 and 11 -23) remain pending for examination, of which (1, 9, 16 and 20) being the four (4) parallel running independent claims on record, being amended. Claims (2, 7 and 10) were cancelled and (20 -23) newly added. 

3.1.	The undersigned thanks applicant representative (Atty. Vinay Sathe; Reg. No. 55,595) for the new set of amendments provided, clear stated remarks and observations.

3.2.	The previously 35 USC 103 rejection on record is withdrawn in view of the new amendments provided, and persuasive arguments presented. 

                Notice of Allowance

5.       In view of the new set of amendments incorporated and persuasive arguments presented, the examiner undersigned considers that the application has been now placed in conditions for allowance.  

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    Independent claims (1, 9, 16 and 20) and the associated dependencies are drawn to a particular configuration and processing of the “parameter set” table as following: 
parsing a parameter set of a video bitstream at a picture level for a first field indicating that a slice height is specified with a subpicture split at the picture level,
determining that the slice height is specified with the sub picture partitioning, N second fields in the parameter set of the bitstream, wherein the N second fields indicate heights for rectangular slices in the picture" …

7.2.    The below group of Prior art (PA) presented on record (Section 8), fails to fairly disclose and/or suggest this particular construction of the “parameter set table” configuration, as claimed (see 7.1 above), that combined with the rest of the associated dependent claims, having no analogous in the Art at the time the invention was made/filed.

7.3.       For at least above arguments, Examiner is believed that the presented list of claims has/have been constructed in such manner, placing the case in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

Prior Art Citations

8.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 20210195186 A1		Wu; et al.		H04N19/167; H04N19/119; H04N19/96; 
US 20210044798 A1		Kim; et al.		H04N19/184; H04N19/96; H04N19/11; 
US 20210329265 A1		Wang; et al.		H04N19/66; H04N19/172; H04N19/70;
US 20220109855 A1		Wang; et al.		H04N19/44; H04N19/119; H04N19/66;
US 11,159,827 B2		Choi; et al.		H04N19/119; H04N19/187; H04N19/172; 
US 10,951,899 B2		Samuelsson; et al.	H04N19/70; H04N19/174; H04N19/46; 

8.2.       Non Patent Literature:

_ Modifications for subpictures; Li; Oct-2019.
_ Versatile video coding VVC, Draft 6; Bross – July 2019.
_ Meeting Report of the 17th Meeting of the Joint Video Experts Team (JVET); Jan. 2020. 

                                                                Conclusions 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.